Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 07/22/2021 for application number 17/383,002. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims and certified copy of foreign priority application.
Claims 1 – 10 are presented for examination.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2021 and 10/19/2021 were filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention distinguishes over the prior art for following reasons. The closest prior art found are (i) Samson et al., US 20060143484 A1 teaches power management controller determines trigger condition suitable to trigger entry into a special low power mode for graphics controller and trigger condition may be a degree of idleness of graphics controller component, (ii) Utoh, US Patent no. 8, 713, 341 B2 teaches image processing apparatus including energy saving mode entering process based on counted usage period of time.
The independent claims 1, and 10 are allowable over the art of record. None of the references either alone or in combination teach or fairly suggest “the power control unit determines a second power control mode based on a first event in which a predetermined state of the first processor continues for a first duration or more, and a second event in which a predetermined state of the second processor continues for a second duration or more” and “ causing the information processing apparatus to determine a second power control mode based on a first event in which a predetermined state of the first processor continues for a first duration or more, and a second event in which a predetermined state of the second processor continues for a second duration or more” as described in claimed invention. Dependent claims 2 – 9 depend from allowed claim 1, and likewise are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITIN C PATEL/Primary Examiner, Art Unit 2186